Citation Nr: 1026856	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of the 
surgical removal of a left side schwannoma on the Veteran's neck.

2.  Entitlement to service connection for residuals of a right 
inguinal hernia repair.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis, right knee, status post anterior 
cruciate ligament repair.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for residual hypothyroidism, status post Graves' disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 2006.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in San Diego, California.  
The Veteran's case comes from the VA Regional Office in Detroit, 
Michigan (RO).

The issue of entitlement to an initial evaluation in excess of 10 
percent for residual hypothyroidism, status post Graves' disease 
is addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that residuals of the 
surgical removal of a left side schwannoma on the Veteran's neck, 
to include pain, stiffness, and limitation of motion of the 
cervical spine, is related to military service.

2.  The medical evidence of record shows that residuals, to 
include a scar, occasional numbness, and pain on exertion, of a 
right inguinal hernia repair are related to military service.


3.  The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, guarding, and 
limitation of motion to, at most, 110 degrees of flexion and 5 
degrees of extension.


CONCLUSIONS OF LAW

1.  Residuals of the surgical removal of a schwannoma, to include 
pain, stiffness, and limitation of motion of the cervical spine, 
were incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Residuals of a right inguinal hernia repair, to include a 
scar, occasional numbness, and pain on exertion, were incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for degenerative arthritis, right knee, status post anterior 
cruciate ligament repair, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, letters dated in June 2006 and 
April 2007 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records and VA medical 
treatment records have been obtained.  VA examinations sufficient 
for adjudication purposes were provided to the Veteran in 
connection with his claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Residuals of Schwannoma

The Veteran's service treatment records show that the Veteran 
experienced neck pain during military service.  The neck pain was 
eventually diagnosed as a left side schwannoma which was 
surgically removed.

In a May 2006 VA pre-separation medical examination report, the 
Veteran complained of stiffness and occasional pain on the left 
side of his neck.  He reported that the pain was at a level of 3 
on a scale from 1 to 10.  The medical examiner stated that the 
disability began during active military service.  On physical 
examination, no abnormalities of the neck were noted.  The 
diagnosis was schwannoma, surgically removed, which had no 
significant effects on the Veteran's usual occupation.

After separation from military service, in a May 2007 VA spine 
examination report, the Veteran denied any complaints arising 
from his left neck schwannoma.  On physical examination of the 
cervical spine, there was a small, well healed scar on the left 
side of the Veteran's neck which was only skin deep.  There were 
no adhesion and no tenderness.  The Veteran's muscle tone was 
good and there were no spasms.  On range of motion testing, the 
Veteran had neck extension and flexion to 30 degrees without 
pain, lateral flexion to 20 degrees without pain, and lateral 
rotation to 55 degrees, with pain on the left side at the end of 
the range of motion.  No neurological deficiencies were noted.  
On x-ray examination, the Veteran's cervical spine was normal.  
The diagnosis was normal cervical spine, without any evidence of 
arthritis.  The examiner opined that it was at least as likely as 
not that the Veteran's neck complaints began during military 
service.

Service connection is currently in effect for a residual scar, 
status post schwannoma excision, left side of neck.

In a December 2009 videoconference hearing before the Board, the 
Veteran stated that he experienced neck stiffness on a seasonal 
basis.

The medical evidence of record shows that the Veteran's neck 
complaints are related to his military service.  The Veteran had 
an in-service operation to remove a left side schwannoma.  During 
the Veteran's May 2006 VA pre-separation medical examination, he 
reported left side stiffness and pain.  While the Veteran denied 
experiencing any complaints related to the schwannoma in the May 
2007 VA spine examination report, on physical examination the 
Veteran was noted to have left side neck pain at the end of the 
range of motion.  Furthermore, the range of motion listed for the 
Veteran's neck in the May 2007 VA spine examination report showed 
limitations in all aspects compared with the normal range of 
motion of the cervical spine.  See 38 C.F.R. § 4.71a, Plate V 
(2009).  In addition, both the May 2006 VA pre-separation medical 
examination report and the May 2007 VA spine examination report 
relate the Veteran's neck symptomatology to his military service.  
There is no medical evidence of record which states that the 
Veteran's current neck symptoms are not related to military 
service.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the current findings related to the Veteran's neck, to 
include pain, stiffness, and limitation of motion of the cervical 
spine, are residuals of the surgical removal of a schwannoma 
while in service and therefore, service connection is warranted 
for these residuals.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Inguinal Hernia Repair

The Veteran's service treatment records show that the Veteran 
experienced a right inguinal hernia in 2001, during active 
military service.  The hernia was subsequently repaired.

In a May 2006 VA pre-separation medical examination report, the 
Veteran complained of right side groin pain, especially on 
exertion, since the hernia repair.  The medical examiner stated 
that the disability began during active military service.  On 
physical examination, no abnormalities of the abdomen, 
gastrointestinal system, or gastrourinary system were noted.  The 
diagnosis was right inguinal hernia, surgically repaired, which 
had no significant effects on the Veteran's usual occupation.

After separation from military service, a May 2007 VA general 
medical examination report stated that the Veteran had a history 
of an inguinal hernia repair.  The Veteran denied abdominal pain 
and any changes in bowel movements.  On physical examination, the 
Veteran's abdomen was soft, his bowel sounds were normal, and the 
inguinal area was clear with no definite evidence of hernia or 
adenopathy.  The assessment was status post inguinal hernia 
repair, with no clinical evidence of recurrence at this time.

In a December 2009 videoconference hearing before the Board, the 
Veteran stated that he experienced occasional numbness in the 
area of the hernia repair.

The medical evidence of record shows that the Veteran has 
residuals of a right inguinal hernia repair that are related to 
his military service.  The Veteran had an in-service operation to 
repair an inguinal hernia.  While the May 2006 VA pre-separation 
medical examination report and the May 2007 VA general 
examination report did not find any abnormalities on physical 
examination, the Veteran reported experiencing right side groin 
pain, especially on exertion, in May 2006 and occasional numbness 
in the area of the hernia repair in December 2009.  Thus, the 
medical evidence of record shows that the Veteran underwent an 
in-service surgical operation to repair a hernia, and the Veteran 
has reported occasional pain and numbness in the area of the 
surgical repair since that time.  While the medical evidence of 
record does not show any abnormalities on physical examination, 
such evidence is not required when the symptoms are such that a 
lay person's observations are competent evidence of their 
existence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(noting that lay testimony is competent to establish observable 
symptomatology but not competent to establish medical etiology or 
render medical opinions.); Washington v. Nicholson, 21 Vet. App. 
191, 195 (2007) (holding that, "[a]s a layperson, an appellant 
is competent to provide information regarding visible, or 
otherwise observable, symptoms of disability."); Clyburn v. 
West, 12 Vet. App. 296, 301 (1999) (stating that medical evidence 
is not required to demonstrate relationship between present 
disability and continuity of symptomatology if conditions are 
such that lay person's observations are competent).  This is 
particularly significant in the present case, where the Veteran 
reports that the symptoms occur on an occasional basis, often 
being asymptomatic for weeks at a time.  In such a scenario a 
lack of symptomatology on two separate days does not prove that 
the Veteran never experiences any symptomatology.  In addition 
the May 2006 VA pre-separation medical examination report related 
the Veteran's right inguinal hernia, surgically repaired, to 
military service.  There is no medical evidence of record which 
states that the Veteran's residuals of a right inguinal hernia 
repair are not related to military service.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's residuals of a right inguinal hernia 
repair, to include a scar, occasional numbness, and pain on 
exertion are related to his military service and therefore, 
service connection is warranted for these residuals of a right 
inguinal hernia repair.  Gilbert, 1 Vet. App. at 56.



Right Knee

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2009).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  The appeal of the Veteran's right knee claim is based on 
the assignment of an initial evaluation following an initial 
award of service connection for degenerative arthritis, right 
knee, status post anterior cruciate ligament repair.  As such, 
evidence contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability existing 
when the initial rating was assigned and should be the evidence 
"used to decide whether an original rating on appeal was 
erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
later evidence indicates that the degree of disability increased 
or decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  Id.

Service connection for degenerative arthritis, status post 
anterior cruciate ligament repair, right knee, was granted by a 
September 2007 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, 
effective October 1, 2006.  In the selection of code numbers 
assigned to disabilities, injuries will generally be represented 
by the number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the injury or 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case indicates 
that traumatic arthritis, under Diagnostic Code 5010, was the 
service-connected disorder, and limitation of leg flexion, under 
Diagnostic Code 5260, was a residual condition.

A May 2006 VA pre-separation general medical examination report 
stated that the Veteran had a right knee anterior cruciate 
ligament repair in 1992.  The Veteran reported intermittent pain, 
especially on the lateral aspect of the knee, on a daily basis.  
He reported that the pain was at a level of 5 to 10 on a scale 
from 1 to 10.  The Veteran reported weakness, swelling, 
stiffness, and occasional giving way, but without heat or 
redness.  He denied "true locking" and complained of fatigue 
and lack of endurance.  The precipitating factors included 
exercise, lengthy walking, and sitting cross-legged.  He reported 
that he could walk about one to three miles and that walking 
caused pain.  The pain was relieved by sitting, resting, and 
stretching.  The Veteran reported that he could do squats, but 
had pain with leg lifts.  He reported flare-ups of pain on a 
weekly basis, especially the morning following lengthy walking at 
work.  The Veteran described the pain during a flare-up as 
moderate and denied loss of range of motion during a flare-up, 
but stated that he avoided moving his knee at such times.  The 
Veteran's employment involved constant walking.  On physical 
examination, no abnormalities of the right knee were noted.  The 
diagnosis was right knee torn anterior cruciate ligament, status 
post arthroscopic anterior cruciate ligament repair, with mild 
degenerative change affecting all compartments of the right knee.  
The effects on the Veteran's usual occupation were described as 
significant.  The disability had a mild effect on chores, 
shopping, recreation, and travelling, and a moderate effect on 
exercise and sports.

A May 2006 VA pre-separation joints examination report stated 
that the Veteran complained of right knee giving way, 
instability, pain, stiffness, and weakness.  He denied 
experiencing dislocation or subluxation, but reported locking one 
to two times per year.  The Veteran also reported constant 
effusion and stated that it impacted his range of motion.  The 
Veteran reported that he experienced mild flare-ups once every 
two to three weeks.  He also reported right knee warmth.  On 
physical examination, the Veteran's gait was normal and there was 
no evidence of abnormal weight bearing.  The Veteran's right knee 
range of motion was to 130 degrees of flexion, with pain at 120 
degrees, and to 5 degrees of extension.  On testing against 
strong resistance, the Veteran experienced pain on flexion at 110 
degrees.  There was no loss of bone or part of a bone, 
inflammatory arthritis, or joint ankylosis.  The Veteran had 
crepitus, tenderness, painful movement, and guarding of movement, 
but no instability, patellar abnormality, or meniscus 
abnormality.  On x-ray examination of the right knee, there was 
evidence of previous anterior cruciate ligament and mild 
degenerative changes affecting all compartments.

In a December 2009 videoconference hearing before the Board, the 
Veteran stated that his right knee clicked and swelled 
constantly.  He reported that he could stand for about two hours 
before he had to sit down.  The Veteran stated that his knee did 
not give out on him since the surgery and that his symptoms were 
related to pain management, not instability.  He reported that 
his right knee symptoms had been the same over the previous two 
years.

Traumatic arthritis, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated on the basis of limitation of 
motion.  However, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is warranted for each 
major joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability from 
arthritis, the knee is considered to be a major joint.  38 C.F.R. 
§ 4.45 (2009).

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for extension.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2009).  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees is 
noncompensable, flexion that is limited to 45 degrees warrants a 
10 percent evaluation, and flexion that is limited to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261, extension that is limited 
to 5 degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent evaluation, and extension that is 
limited to 15 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  The standard motion of a 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (2009).  Recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation when it 
is slight and a 20 percent evaluation when it is moderate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, guarding, and 
limitation of motion to, at most, 110 degrees of flexion and 5 
degrees of extension.  Accordingly, a rating in excess of 10 
percent is not warranted under either Diagnostic Codes 5260 or 
5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In 
addition, separate ratings for limitation of flexion and 
extension are not warranted, as the record does not show that the 
Veteran's right knee range of motion has ever been limited to a 
compensable degree in either flexion or extension.  See Id.; see 
also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The Veteran has reported right knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the May 2006 VA pre-separation joints examination report 
which provided the Veteran's ranges of motion specifically took 
pain and repetitive motion into account.  Accordingly, there is 
no medical evidence of record that the Veteran experienced pain 
or other symptoms which caused additional limitations sufficient 
to warrant an evaluation in excess of 10 percent.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

As for other provisions under the Schedule, the Veteran's right 
knee has never been ankylosed, there was no malunion or nonunion 
of the tibia and fibula, and there were no symptoms from the 
removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2009); see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998).  Accordingly an initial evaluation in 
excess of 10 percent is not warranted under these diagnostic 
codes.

Furthermore, a separate evaluation for instability of the right 
knee is not warranted, as the medical evidence of record does not 
show recurrent subluxation or lateral instability.  While the 
Veteran reported experiencing instability in May 2006, no 
instability was found on physical examination.  Furthermore, in 
the December 2009 videoconference hearing before the Board, the 
Veteran specifically denied experiencing giving way and 
instability since separation from military service.  Accordingly, 
a separate evaluation for right knee instability is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The record shows that right knee arthritis has been diagnosed, as 
shown through x-ray examination.  However, such findings, 
combined with the limitation of motion elicited, warrant no more 
than a 10 percent evaluation under 38 C.F.R § 4.71a, Diagnostic 
Code 5003.  See also 38 C.F.R. § 4.45.  Accordingly, an initial 
evaluation in excess of 10 percent is not warranted for the 
Veteran's right knee disability.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluation reflects, at most, 
the degree of impairment shown since the date of the grant of 
service connection for degenerative arthritis, right knee, status 
post anterior cruciate ligament repair, there is no basis for 
staged ratings with respect to this claim.  Fenderson, 12 Vet. 
App. at 126.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for degenerative arthritis, right knee, status post 
anterior cruciate ligament repair, inadequate.  The Veteran's 
right knee disability was evaluated under to 38 C.F.R. § 4.71a, 
for limitation of motion and arthritis of the knee, the criteria 
of which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's right knee disability is manifested by pain, 
crepitus, guarding, and limitation of motion to, at most, 110 
degrees of flexion and 5 degrees of extension.  When comparing 
this disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the disabilities rating for his 
right knee disability.  A rating in excess of the currently 
assigned rating is provided for certain manifestations of right 
knee disorders, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
10 percent rating for the Veteran's degenerative arthritis, right 
knee, status post anterior cruciate ligament repair, more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for an initial 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 56; see also Massey, 7 Vet. 
App. at 208.


ORDER

Service connection for residuals of the surgical removal of a 
schwannoma, to include pain, stiffness, and limitation of motion 
of the cervical spine, is granted.

Service connection for residuals of a right inguinal hernia 
repair, to include a scar, occasional numbness, and pain on 
exertion, is granted.

An initial evaluation in excess of 10 percent for degenerative 
arthritis, right knee, status post anterior cruciate ligament 
repair, is denied.


REMAND

The Veteran seeks an increased initial evaluation for his 
service-connected residual hypothyroidism, status post Graves' 
disease.  VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a).  This duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the 
available evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).

In this case, the Veteran last underwent a VA examination of his 
residual hypothyroidism in May 2007.  During that examination, 
the Veteran was reported to have experienced weight gain related 
to hypothyroidism.  That symptom is one of the criteria for a 60 
percent evaluation for hypothyroidism.  38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2009).  However, the report did not state 
whether the Veteran had the other criteria for a 60 percent 
evaluation, namely muscular weakness and mental disturbances.  
Id.  The report also did not address whether the Veteran had some 
of the criteria for 10 percent and 30 percent evaluations, namely 
fatigability, mental sluggishness, and continuous medication 
required for control.  Id.  Furthermore, in a December 2009 
videoconference hearing before the Board, the Veteran stated that 
he experienced sexual dysfunction and mild depression secondary 
to his hypothyroidism.  The Board therefore concludes that an 
additional VA examination is needed to provide a current picture 
of the service-connected hypothyroid disorder at issue on appeal.  
38 C.F.R. §§ 3.326, 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded an 
appropriate examination(s) to determine 
the current severity of his 
service-connected residual hypothyroidism, 
status post Graves' disease.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary testing must be conducted.  The 
examiner must specifically state whether 
the Veteran's hypothyroidism requires 
continuous medication for control and/or 
causes fatigability, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance, weight gain, cold 
intolerance, cardiovascular involvement, 
bradychardia, or sleepiness.  The examiner 
must also state whether any sexual 
dysfunction found or any psychiatric 
disorder found is related to the Veteran's 
service-connected hypothyroidism.  Any 
other symptoms or manifestations of the 
Veteran's hypothyroidism which are found 
to be present but are not encompassed by 
the above descriptions must also be noted.  
Any opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


